UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2014 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission file number 001-35095 UNITED COMMUNITY BANKS, INC. (Exact name of registrant as specified in its charter) Georgia 58-1807304 (State of Incorporation) (I.R.S. Employer Identification No.) 125 Highway 515 East Blairsville, Georgia Address of Principal (Zip Code) Executive Offices (706) 781-2265 (Telephone Number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESxNOo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESxNOo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerx Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller Reporting Companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YESoNO x Common stock, par value $1 per share 50,012,974 shares voting and 10,080,787 shares non-voting outstanding as of April 30, 2014. INDEX PART I - Financial Information Item 1. Financial Statements. Consolidated Statement of Income (unaudited) for the Three Months EndedMarch 31, 2014 and 2013 3 Consolidated Statement of Comprehensive Income (unaudited) for the Three Months EndedMarch 31, 2014 and 2013 4 Consolidated Balance Sheet (unaudited) at March 31, 2014, December 31, 2013 and March 31, 2013 5 Consolidated Statement of Changes in Shareholders’ Equity (unaudited) for the Three Months Ended March 31, 2014 and 2013 6 Consolidated Statement of Cash Flows (unaudited) for the Three Months Ended March 31, 2014 and 2013 7 Notes to Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 36 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 58 Item 4. Controls and Procedures. 58 PART II - Other Information Item 1. Legal Proceedings. 59 Item 1A. Risk Factors. 59 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 59 Item 3. Defaults Upon Senior Securities. 59 Item 4. Mine Safety Disclosures. 59 Item 5. Other Information. 59 Item 6. Exhibits. 60 2 Part I – Financial Information Item 1 – Financial Statements UNITED COMMUNITY BANKS, INC. Consolidated Statement of Income (Unaudited) Three Months Ended March 31, (in thousands, except per share data) Interest revenue: Loans, including fees $ $ Investment securities, including tax exempt of $188 and $212 Deposits in banks and short-term investments Total interest revenue Interest expense: Deposits: NOW Money market Savings 20 36 Time Total deposit interest expense Short-term borrowings Federal Home Loan Bank advances 58 19 Long-term debt Total interest expense Net interest revenue Provision for credit losses Net interest revenue after provision for credit losses Fee revenue: Service charges and fees Mortgage loan and other related fees Brokerage fees Securities gains, net Other Total fee revenue Total revenue Operating expenses: Salaries and employee benefits Communications and equipment Occupancy Advertising and public relations Postage, printing and supplies Professional fees Foreclosed property FDIC assessments and other regulatory charges Amortization of intangibles Other Total operating expenses Net income before income taxes Income tax expense Net income Preferred stock dividends and discount accretion Net income available to common shareholders $ $ Earnings per common share Basic $ $ Diluted Weighted average common shares outstanding Basic Diluted See accompanying notes to consolidated financial statements. 3 UNITED COMMUNITY BANKS, INC. Consolidated Statement of Comprehensive Income (Unaudited) Three Months Ended March 31, (in thousands) Tax Tax Before-tax (Expense) Net of Tax Before-tax (Expense) Net of Tax Amount Benefit Amount Amount Benefit Amount Net income ) ) Other comprehensive income: Unrealized gains on available-for-sale securities: Unrealized holding gains arising during period ) ) Reclassification adjustment for gains included in net income ) 92 ) ) 45 ) Valuation allowance for the change in deferred taxes arising from unrealized gains and losses on available-for-sale securities — Net unrealized gains ) — Amortization of losses (gains) included in net income on available-for-sale securities transferred to held-to- maturity ) ) ) Valuation allowance for the change in deferred taxes arising from the amortization of gains and losses included in net income on available-for-sale securities transferred to held-to-maturity — ) ) Net unrealized gains (losses) ) ) — ) Amortization of gains included in net income on terminated derivative financial instruments that were previously accounted for as cash flow hedges 97 ) 59 ) ) Unrealized (losses) gains on derivative financial instruments accounted for as cash flow hedges ) ) ) Valuation allowance for the change in deferred taxes arising from unrealized gains and losses and amortization of gains included in net income on cash flow hedges — ) ) Net unrealized losses ) ) ) — ) Net actuarial gain (loss) on defined benefit pension plan ) ) ) Amortization of prior service cost and actuarial losses included in net periodic pension cost for defined benefit pension plan 91 ) 56 ) 81 Valuation allowance for the change in deferred taxes arising from reclassification of unamortized prior service cost and actuarial losses and amortization of prior service cost and actuarial losses — ) ) Net defined benefit pension plan activity ) ) — ) Total other comprehensive income ) — Comprehensive income ) ) See accompanying notes to consolidated financial statements. 4 UNITED COMMUNITY BANKS, INC. Consolidated Balance Sheet (Unaudited) March 31, December 31, March 31, (in thousands, except share and per share data) ASSETS Cash and due from banks $ $ $ Interest-bearing deposits in banks Short-term investments Cash and cash equivalents Securities available for sale Securities held to maturity (fair value $473,136, $485,585 and $247,087) Mortgage loans held for sale Loans, net of unearned income Less allowance for loan losses ) ) ) Loans, net Assets covered by loss sharing agreements with the FDIC Premises and equipment, net Bank owned life insurance Accrued interest receivable Intangible assets Foreclosed property Net deferred tax asset — Derivative financial instruments Other assets Total assets $ $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Liabilities: Deposits: Demand $ $ $ NOW Money market Savings Time: Less than $100,000 Greater than $100,000 Brokered Total deposits Short-term borrowings Federal Home Loan Bank advances Long-term debt Derivative financial instruments Unsettled securities purchases — Accrued expenses and other liabilities Total liabilities Shareholders’ equity: Preferred stock, $1 par value; 10,000,000 shares authorized; Series A; $10 stated value; 0, 0 and 21,700 shares issued and outstanding — — Series B; $1,000 stated value; 0, 105,000 and 180,000 shares issued and outstanding — Series D; $1,000 stated value; 0, 16,613 and 16,613 shares issued and outstanding — Common stock, $1 par value; 100,000,000 shares authorized; 50,011,094, 46,243,345 and 43,063,761 shares issued and outstanding Common stock, non-voting, $1 par value; 26,000,000 shares authorized; 10,080,787, 13,188,206 and 14,703,636 shares issued and outstanding Common stock issuable; 237,763, 241,832 and 133,469 shares Capital surplus Accumulated deficit ) ) ) Accumulated other comprehensive loss ) ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ $ See accompanying notes to consolidated financial statements. 5 UNITED COMMUNITY BANKS, INC. Consolidated Statement of Changes in Shareholders’ Equity (Unaudited) For the Three Months Ended March 31, Accumulated Preferred Stock Non-Voting Common Other (in thousands, except share and per share data) Series Series Series Common Common Stock Capital Accumulated Comprehensive A B D Stock Stock Issuable Surplus Deficit Loss Total Balance, December 31, 2012 $ ) $ ) $ Net income Other comprehensive income Common stock issued to dividend reinvestment plan and to employee benefit plans (18,170 shares) 18 Conversion of non-voting common stock to voting (613,158 shares) ) — Amortization of stock options and restricted stock awards Vesting of restricted stock (4,042 shares issued, 259 shares deferred) 4 40 44 Deferred compensation plan, net, including dividend equivalents 46 46 Shares issued from deferred compensation plan (4,521 shares) 5 ) — Preferred stock dividends: Series A (3
